Case 2:17-cv-10310-VAR-SDD ECF No. 137 filed 06/09/19            PageID.2731    Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISON

 ARAB AMERICAN CIVIL RIGHTS
 LEAGUE, ET AL.,

        Plaintiffs,

 v.                                                     Case No. 17-10310
                                                        Honorable Victoria A. Roberts
 DONALD TRUMP, ET AL.,

      Defendants.
 _______________________________/

                             ORDER STRIKING DOCUMENT

        On May 24, 2019, Attorney Helal Farhat filed a Consent Order Granting

 Substitution of Attorney [Doc. 136].

        The Court strikes the document because:

        1. The Consent Order Granting Substitution of Attorney is not signed by new

            counsel; and

        2. Proposed orders must be submitted under the utilities section of ECF.

            Electronic Filing Policies and Procedures Rule 11.

        The Consent Order Granting Substitution of Attorneys is deem STRICKEN and

 not part of the record.

        IT IS ORDERED.


                                                 s/ Victoria A. Roberts
                                                 Victoria A. Roberts
                                                 United States District Judge

 Dated: 6/9/19
